UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2324


ANDREW BERNARD FULLER,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 14, 2014               Decided:   March 10, 2014


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Andrew Bernard Fuller, Petitioner Pro Se. Andrea Gevas, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andrew     Bernard    Fuller,       a   native    and     citizen   of

Trinidad and Tobago, petitions for review of an order of the

Board     of    Immigration        Appeals       (“Board”)     affirming,      without

opinion, his appeal from the immigration judge’s denial of his

request for deferral of removal under the Convention Against

Torture.         For    the   reasons    discussed      below,    we     dismiss   the

petition for review.

               Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable       for     having    been   convicted      of     certain    enumerated

crimes, including an aggravated felony.                     Under § 1252(a)(2)(C),

we retain jurisdiction “to review factual determinations that

trigger    the    jurisdiction-stripping           provision,     such    as   whether

[Fuller] [i]s an alien and whether []he has been convicted of an

aggravated felony.”              Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th    Cir.      2002).          Once   we       confirm     these    two     factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

§ 1252(a)(2)(D); see Turkson v. Holder, 667 F.3d 523, 527 (4th

Cir. 2012).

               Because Fuller has conceded that he is a native and

citizen of Trinidad and Tobago and that he has been convicted of

                                             2
a criminal offense that qualifies as an aggravated felony, see 8

U.S.C.   § 1101(a)(43)(G)   (2012)       (defining   aggravated   felony   as

including   “a   theft    offense    (including       receipt     of   stolen

property) or burglary offense for which the term of imprisonment

[is] at least one year”), we find that § 1252(a)(2)(C) divests

us of jurisdiction over the petition for review. *              We therefore

dismiss the petition for review.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                        PETITION DISMISSED




     *
        Fuller does not raise any questions of law or
constitutional issues that would fall within the exception set
forth in § 1252(a)(2)(D).



                                     3